 



Transatlantic Holdings, Inc.
80 Pine Street
New York, New York 10005
TIRS LICENSE AMENDED AND RESTATED AGREEMENT COVER PAGE
Allied World Assurance Company, Ltd (“Licensee”) has agreed to license the TIRS
computer software from Transatlantic Holdings, Inc. (“THI”) on the terms and
conditions set forth in this License Agreement.

                         
Customer Name
    Contact Information                
 
         
Allied World Assurance Company, Ltd
    Name: Mike Fullen    
 
    Telephone: 441-278-5526 Fax No.    
 
    Email Address: Mike.Fullen@awac.com    
 
    Mailing Address: 29 Richmond Road,    
 
    Pembroke HM 08, Bermuda    
 
                     
Initial Term Start Date
    Initial Term End Date                
 
         
November 17, 2006
    November 17, 2009    
 
    Subsequent to the Initial Term, this Agreement shall automatically renew for
successive renewal terms of one (1) year each (Renewal Term) unless either party
notifies the other of its desire not to renew prior to the expiration of the
Initial Term or relevant Renewal Term.    
 
                     
TIRS Software Version
    Maintenance and Upgrades                
 
         
     TIRS Version 8.000
    THI will provide the upgrades and updates to the TIRS Software that are
generally made available to licensees of the TIRS Software.    
 
                     
Required Environment
    Training                
 
         
Unix server running Informix IDS (database server) version 9.x or higher and
Windows NT, 2000, or XP-based PC clients running Informix Connect version 9.x or
higher.
         
 
                     
Initial Term License Fees
    Payment Due Date                
 
         
Year 1: $1,300,000
    December 15, 2006    
Year 2: $1,400,000
    October 17, 2007    
Year 3: $1,500,000
    October 17, 2008    
Total:  $4,200,000
         
 
         
Total Fee paid upfront $3,900,000
    February 15, 2007              

 



--------------------------------------------------------------------------------



 



11/14/03
Amended and Restated SOFTWARE LICENSE AGREEMENT
TERMS AND CONDITIONS
     This Amended and Restated Software License Agreement Terms and Conditions
(“Agreement”) is entered into as of November 17, 2006 (the “Effective Date”) by
and between Transatlantic Holdings, Inc. (“THI”) and Allied World Assurance
Company, Ltd (“Licensee”).

  1.   LICENSE GRANT     1.1.   Subject to the terms and conditions set forth
herein, THI hereby grants to Licensee, a worldwide, nontransferable,
nonexclusive, nonassignable, limited license and right to access, use, copy (as
expressly permitted herein), and modify THI’s The International Reinsurance
Systems computer software product(s) (as identified on the Cover Page of this
Agreement) together with all documentation and other materials accompanying such
product(s) (together, the “TIRS Software”).     1.2.   Neither this Agreement
nor the TIRS Software may be sold, leased, assigned, sublicensed or otherwise
transferred by Licensee, in whole or in part, unless otherwise agreed in writing
by THI.     2.   SCOPE     2.1.   Licensee’s use of the TIRS Software shall be
limited to use to process only Licensee’s own internal business. Licensee is
authorized to make a reasonable number of copies of TIRS Software for the
purposes of quality assurance, testing, backup and disaster recovery purposes.
Licensee will keep records of each copy made, where such copy is located and the
authorized user thereof. Such records will be available for inspection at any
reasonable time by THI upon ten (10) days notice.     2.2.   Licensee has the
right to develop interfaces to the TIRS Software in conjunction with its use of
the TIRS Software. Such Licensee-developed software interfaces will remain the
intellectual property of Licensee or its vendors.     3.   DELIVERY;
INSTALLATION; SOURCE CODE ESCROW     3.1.   The TIRS Software will be supplied
as a run-time machine executable application on a date to be agreed between the
parties. Source code for the TIRS Software is not licensed to Licensee, and will
not be provided to Licensee unless otherwise agreed between the parties in
writing.     3.2.   Licensee is responsible for providing the following
operating environment upon which the TIRS Software will run: a Unix server
running Informix IDS (database server) version 9.x. or higher and Windows NT,
2000, or XP-based PC clients running Informix Connect version 9.x or higher.
Licensee shall furnish and make

TIRS/AWAC License Agreement
Page 2 of 15

 



--------------------------------------------------------------------------------



 



      available its equipment and facilities as required for the installation,
operation or maintenance of the TIRS Software, and take such action as may be
necessary to ensure that the operating environment specified in this Section 3.2
is operable as of the agreed date of installation. Licensee is also responsible
for obtaining all appropriate licenses, including all necessary licenses for the
Informix software products, relating to the operating environment.     3.3.  
THI will use commercially reasonable efforts to assist Licensee to install and
configure the TIRS Software, and, if necessary, the Informix server software
product.     3.4.   Within thirty (30) days after the Effective Date, THI shall
enter into a source code escrow agreement (the “Source Code Escrow Agreement”)
with a reputable escrow agent (the “Source Code Escrow Agent”) and make Licensee
a beneficiary to the Source Code Escrow Agreement. In the event that the Source
Code Escrow Agreement expires or is terminated, THI shall promptly notify
Licensee thereof and THI agrees to immediately enter into a new escrow agreement
on the same terms with another escrow agent, which shall be mutually agreed to
by the parties. Upon making Licensee a beneficiary to the Source Code Escrow
Agreement, THI will deposit with the Escrow Agent a documented copy of the
source code form of the TIRS Software, a listing thereof, commentary, developer
notes, libraries, tools, utilities and other related materials in a source code
escrow account. If THI corrects any defects in the TIRS Software, or provides
any new corrected releases, new versions, modifications or enhancements to the
TIRS Software, THI shall simultaneously furnish the Escrow Agent with a
corrected or revised copy of the source code form of the TIRS Software (the
revised copies and the original copies, collectively, the “Escrowed Materials”).
THI shall obtain the right in the Source Code Escrow Agreement for Licensee, as
a beneficiary under the Source Code Escrow Agreement, to audit THI’s escrow
account with the Source Code Escrow Agent in order to confirm that THI has
complied with its obligations to comply its obligations to deposit all of the
materials and documents required pursuant to this Section.     3.5.   The
Escrowed Materials will be released from escrow if THI becomes the subject of
any voluntary or involuntary proceeding in bankruptcy, liquidation, dissolution,
receivership, attachment or composition, or makes a general assignment for the
benefit of creditors. Without any limitation of the rights granted to Licensee
in Section 1 of this Agreement, THI hereby grants to Licensee, under any and all
of THI’s intellectual property rights (both now and in the future), a perpetual,
irrevocable, non-exclusive right and license to access, use, display and modify
the Escrowed Materials (“Source Code License Rights”) solely for the purpose of
supporting the TIRS Software; provided, that although the foregoing grant is
effective as of the Effective Date, Licensee may exercise any such Source Code

TIRS/AWAC License Agreement
Page 3 of 15

 



--------------------------------------------------------------------------------



 



      License Rights only upon the occurrence of the release of the Escrowed
Materials to Licensee pursuant to this Section.     3.6   All rights and
licenses granted under or pursuant to this Agreement by THI are, and shall
otherwise be deemed to be, for purposes of Section 365(n) of the United States
Bankruptcy Code (the “Code”), licenses to rights to “Intellectual Property” as
defined under the Code. The parties agree that Licensee, as licensee of such
rights under this Agreement shall retain and may fully exercise all of its
rights and elections under the Code. The parties further agree that, in the
event of the commencement of any bankruptcy proceeding by or against either
party under the Code, either party shall be entitled to retain all of its rights
under this Agreement.     4.   TERM AND TERMINATION     4.1.   Term of License.
Subject to earlier termination as described in Section 4.2, and unless otherwise
agreed in writing by the parties, this Agreement shall commence on the Initial
Term Start Date set forth on the Cover Page, and shall continue until the
Initial Term End Date set forth on the Cover Page (such period being referred to
as the “Initial Term”). Thereafter, this Agreement shall automatically renew for
successive renewal terms of one (1) year each (“Renewal Terms”), unless either
party notifies the other of its desire not to renew at least ninety (90) days
prior to the expiration of the Initial Term or Renewal Term then in effect.    
4.2.   Termination of License. This Agreement may be terminated prior to the
expiration of the Initial Term or any subsequent Renewal Term as follows:

  a.   Either party may terminate this Agreement at any time upon thirty
(30) days prior written notice to the other party if the other party has
breached any of its material obligations and has not cured such default prior to
the expiration of the thirty (30) day period. In addition, either party will
have the right to terminate this Agreement upon thirty (30) days prior written
notice if a Force Majeure Condition (as defined in Section 12.4) has prevented
performance by the other party for more than one hundred twenty
(120) consecutive days.     b.   Either party may terminate this Agreement at
any time upon thirty (30) days prior written notice to the other party if a
court or other governmental entity issues an order that requires THI to
materially alter the TIRS Software or otherwise materially restricts or limits
THI’s ability to deliver or license the TIRS Software as it exists as of the
Effective Date of this Agreement.

TIRS/AWAC License Agreement
Page 4 of 15

 



--------------------------------------------------------------------------------



 



  c.   THI may terminate this Agreement at any time upon written notice to
Licensee if any assignment is made by Licensee for the benefit of creditors, or
if a receiver, trustee in bankruptcy or similar officer shall be appointed to
take charge of any or all of Licensee’s property, or if Licensee files a
voluntary petition under federal bankruptcy laws or similar state or foreign
statutes or such a petition is filed against Licensee and is not dismissed
within forty-five (45) days, or if Licensee liquidates or otherwise winds up its
business for any reason.     d.   THI may terminate this Agreement if a third
party acquires Licensee, if Licensee merges with a third party, or if any entity
that did not have a majority ownership interest in Licensee as of the Effective
Date subsequently acquires a majority ownership interest in Licensee, by
providing twelve months written notice to Licensee of such termination,
following THI’s actual knowledge of such change in control of Licensee.

  4.3.   The parties agree that unauthorized use, disclosure or transfer of the
TIRS Software may substantially diminish the value of such materials and
irreparably harm THI, and therefore further agree that THI shall be entitled to
injunctive and/or other equitable relief, in addition to other remedies afforded
by law, to prevent or restrain a breach of this Agreement.     4.4.   Upon any
expiration or termination of this Agreement, Licensee shall immediately return
to THI (or, at THI’s option, destroy and certify in writing to THI that it has
destroyed) the original and all copies of the TIRS Software, including
compilations, translations, partial copies, archival copies, upgrades, updates,
release notes and training materials relating to the TIRS Software, and all
security devices, if any, and media on which original copies of the TIRS
Software are contained. If Licensee fails to return or destroy any such
materials, it shall continue to pay all License Fees until such return or
destruction, notwithstanding the termination of the License.     5.   LICENSE
FEES     5.1.   Initial License Term. The Licensee shall pay THI the License Fee
according to the schedule set forth on the Cover Page. Licensee’s failure to
make such payments according to this schedule shall be considered a material
breach of its obligations under this Agreement.     5.2.   Renewal Terms. THI
reserves the right to modify these terms and conditions by providing notice to
Licensee of the new terms and conditions as provided herein. The terms and
conditions for each Renewal Term, except for pricing, shall be the same as those
contained in this Agreement unless Licensee is notified in writing of the
proposed changes 90 days prior to the beginning of the pertinent Renewal Term.
THI shall also notify Licensee 90 days prior to the beginning of the renewal
term of

TIRS/AWAC License Agreement
Page 5 of 15

 



--------------------------------------------------------------------------------



 



      the pricing for the Renewal Term. No later than sixty (60) days prior to
the beginning of each Renewal Term, Licensee shall notify THI of its intent to
renew or terminate this Agreement. If Licensee elects to renew, Licensee shall
pay THI the entire renewal License Fee concurrently with its notice of election
to renew. Licensee shall be obligated to pay the entire renewal License Fee for
any Renewal Term that has commenced, regardless of the level of Licensee’s
actual or expected use of the TIRS Software during such Renewal Term.     5.3.  
Payments Net. All payments, fees and other charges payable by Licensee to THI
under this Agreement are net of all freight charges, taxes (including sales,
value-added or use taxes), tariffs and other governmental charges, all of which
shall be paid by Licensee. Licensee acknowledges that it is responsible for such
governmental charges and that if THI is required to pay any such charges based
on the TIRS Software, services or other items provided to Licensee, then such
charges, but not any penalties or interest, shall be billed to and paid by
Licensee. Licensee shall obtain and provide to THI any certificate of exemption
or similar document required to exempt any transaction under this Agreement from
sales tax, use tax or other tax liability.     5.4.   Payment Terms. All
payments shall be made in U.S. Dollars.     5.5.   Effect of Early Termination.
In the event that this License Agreement is terminated pursuant to Section 4.2,
THI shall refund to Licensee the applicable License Fee, as pro-rated over the
Initial Term or any applicable subsequent Renewal Term.     6.   PROPRIETARY
INFORMATION     6.1.   THI shall have sole and exclusive ownership of all right,
title and interest in and to the TIRS Software and all modifications, updates,
upgrades and enhancements thereto (including ownership of all trade secrets,
copyrights, trademarks, service marks, and patentable inventions pertaining
thereto), subject only to the rights and privileges expressly granted to you
herein by THI. This Agreement does not provide Licensee with title or ownership
of the TIRS Software, but only a right of limited use as provided herein.
Licensee shall keep the licensed TIRS Software free and clear of all claims,
liens, and encumbrances.     6.2.   This Agreement shall not be construed as an
encumbrance or limitation of any kind on THI’s right to develop or modify the
TIRS Software in any way. In addition, this Agreement shall not be construed as
an encumbrance or limitation of any kind on THI’s right to transfer ownership of
the TIRS Software or to license or sublicense the TIRS Software to any party,
provided that the rights granted to Licensee in this Agreement shall remain in
effect for the Initial Term and any subsequent Renewal Term.

TIRS/AWAC License Agreement
Page 6 of 15

 



--------------------------------------------------------------------------------



 



  6.3.   Licensee understands and agrees that THI considers the TIRS Software,
Third Party Software (as defined in Section 8.1), associated documentation, and
all modifications, updates, upgrades and enhancements thereto (including
ownership of all trade secrets, copyrights, trademarks, service marks, and
patentable inventions pertaining thereto this Agreement (collectively “THI
Confidential Information”), as between THI and Licensee, to be the proprietary
and confidential information of THI. Licensee agrees to maintain the THI
Confidential Information in confidence and, except for the right of Licensee to
make copies of the TIRS Software for the purposes authorized in Section 2.1
above, Licensee agrees not to disclose, duplicate or otherwise reproduce,
directly or indirectly, the THI Confidential Information in whole or in part.
Licensee may disclose THI Confidential Information to consultants retained by
Licensee to the extent reasonably necessary solely for such consultants to
assist Licensee in the permitted use of the TIRS Software and provided Licensee
obligates such consultant to protect the confidentiality of the THI Confidential
Information as contained herein.     6.4.   Licensee agrees that neither it nor
anyone acting on its behalf, including Licensee’s officers, directors,
employees, agents, or any person or party acting at the request of Licensee,
shall disassemble, reverse engineer, or reverse compile the TIRS Software in
whole or in part. Licensee agrees to take reasonable steps to ensure that no
unauthorized persons shall have access to the THI Confidential Information and
that all authorized persons having access to the THI Confidential Information
shall refrain from any such disclosure, duplication or reproduction. Licensee
agrees not to remove any copyright notice or other proprietary markings from the
THI Confidential Information, and any copy thereof made by Licensee for backup
purposes shall contain the same copyright notice and proprietary markings
contained on the copy of the TIRS Software furnished by THI to Licensee
hereunder.     6.5.   If the THI Confidential Information will be provided or
made available to the U.S. Government, any use, duplication, or disclosure by
the U.S. Government of the THI Confidential Information shall be subject to the
restrictions applicable to proprietary commercial computer software set forth in
subparagraph (c)(1)(ii) of the Rights in Technical Data and Computer Software
clause at DFARS 252.227-7013 or subparagraphs (c)(1) and (2) of the Commercial
Computer Software — Restricted Rights clause at 48 CFR 52.227-19, as applicable.
    6.6.   During its performance of this Agreement, THI may be supplied with or
have access to written, tangible, oral or visual “Licensee Confidential
Information,” as defined below. THI shall maintain the Licensee Confidential
Information in confidence, in a manner no less restrictive than it would use to
maintain its own confidential information (in no case using less than a
reasonable duty of care), and use Licensee Confidential Information solely for
the purpose of THI performing its obligations under this Agreement and shall
obligate its employees and permitted subcontractors to make no other use of such
Licensee Confidential Information. THI and its

TIRS/AWAC License Agreement
Page 7 of 15

 



--------------------------------------------------------------------------------



 



      employees and permitted subcontractors shall not disclose such Licensee
Confidential Information to any third party, without Licensee’s express written
consent. “Licensee Confidential Information” shall mean all information
concerning Licensee’s business affairs, property, methods of operation,
processing systems or other information, in tangible, oral or visual information
received by THI while on the premises of Licensee, or otherwise, and which THI
personnel are likely to recognize as information which Licensee considers to be
confidential and which Licensee takes reasonable precautions to protect from
unauthorized use or disclosure.     6.7.   Each party acknowledges that its
failure to comply with the provisions of this Section 6 may result in
irreparable harm to the other for which a remedy at law may be inadequate, and
therefore, in the event of breach or threatened breach by the recipient of
information protected by this Section, the other party shall be entitled to seek
equitable relief in the form of specific performance and/or an injunction for
any such actual or threatened breach, in addition to the exercise of any other
remedies at law and in equity.     6.8.   The confidentiality obligations in
this Section shall not apply to information disclosed hereunder which:

  a.   was previously known to recipient;     b.   is or becomes generally
available to the public through no fault of the recipient;     c.   is developed
by or on behalf of the recipient independent of any information furnished under
this Agreement; or     d.   is received by recipient from a third party as a
matter of right.

      Provided, however, if THI, with respect to Licensee Confidential
Information, or Licensee, with respect to THI Confidential Information, is
required to disclose such information by law or by any governmental agency
having jurisdiction pursuant to an order to produce or in the course of a legal
proceeding pursuant to a lawful request for discovery, then, THI or Licensee, as
applicable, shall utilize reasonable efforts to promptly notify the other of the
order or request in discovery and reasonably cooperate with Licensee or THI, as
applicable, if the other elects (at its expense) to seek to limit or avoid such
disclosure by any lawful means.     6.9.   Licensee agrees that the TIRS
Software is the intellectual property of THI. Licensee agrees not to directly or
indirectly, register, apply for registration or attempt to acquire any legal
protection for any of the TIRS Software or any proprietary rights therein.

TIRS/AWAC License Agreement
Page 8 of 15

 



--------------------------------------------------------------------------------



 



  6.10.   Licensee agrees to utilize reasonable efforts to notify THI
immediately and in writing of all circumstances surrounding the unauthorized
possession or use of the TIRS Software and associated documentation by any
person or entity of which Licensee may become aware. Licensee agrees to
cooperate with THI in any litigation relating to or arising from such
unauthorized possession or use.     6.11.   Notwithstanding any other provision
of this Agreement, the obligations set forth in this Section 6 will survive the
termination of this Agreement for any reason. However, the confidentiality
obligations set forth in this Section 6 will terminate 5 years after the
expiration or termination of this Agreement.     7.   WARRANTIES     7.1.   THI
warrants that for a period of ninety (90) days from the date of installation,
the TIRS Software, when properly used, will operate substantially in accordance
with the specifications contained in its documentation. THI’s entire liability
and Licensee’s exclusive remedy under this warranty shall be that THI will use
reasonable commercial efforts to correct, provide a workaround for, or replace
malfunctions in the TIRS Software, at THI’s cost and expense, provided that
written notice itemizing the malfunctions is given to THI during the warranty
period.     7.2.   The warranty set forth above shall not apply to the degree
that the malfunction occurs because (a) the affected TIRS Software has not been
used in accordance with the TIRS documentation; (b) the affected TIRS Software
has been altered, modified or converted by Licensee without the prior written
approval of THI; and (c) of the malfunctioning of Licensee’s hardware or
software. THI shall not be required to respond to a warranty claim hereunder to
the extent that Licensee has not timely paid amounts due and owing to THI under
this Agreement. THI does not warrant that TIRS Software will operate
uninterrupted or error free, that the functions contained in the TIRS Software
will operate in combination with other software or hardware selected by
Licensee, or that the TIRS Software will meet Licensee’s requirements.     7.3.
  THI does not warrant that TIRS Software will operate in the event of any Force
Majeure Condition (as defined in Section 12.4). Licensee is solely responsible
for establishing its own disaster recovery plan.     7.4.   EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES SET FORTH ABOVE, THE TIRS SOFTWARE (INCLUDING ANY
MODULES OR COMPONENTS LICENSED BY THI AND PROVIDED WITH THE TIRS SOFTWARE) IS
BEING PROVIDED “AS IS” WITHOUT WARRANTY OF ANY KIND. THE PARTIES DISCLAIM ANY
OTHER REPRESENTATION OR WARRANTY OF ANY KIND, EXPRESS OR IMPLIED, ORAL OR
WRITTEN, INCLUDING WITHOUT LIMITATION ANY IMPLIED WARRANTIES OF

TIRS/AWAC License Agreement
Page 9 of 15

 



--------------------------------------------------------------------------------



 



      TITLE OR NON-INFRINGEMENT, MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, ACCURACY, INTEGRATION, VALIDITY, EXCLUSIVITY, MERCHANTABILITY,
NON-INTERFERENCE WITH ENJOYMENT, FITNESS FOR ANY PARTICULAR PURPOSE, AND ALL
WARRANTIES IMPLIED FROM ANY COURSE OF DEALING OR USAGE OF TRADE.     7.5.   THE
WARRANTIES SET FORTH IN THIS SECTION 7 ARE EXPRESSLY SUBJECT TO THE LIMITATIONS
OF SECTION 11 (LIMITATION OF LIABILITY).     8.   THIRD PARTY SOFTWARE     8.1.
  The TIRS Software incorporates program elements and/or databases licensed from
Actuate Corporation (“Actuate”) and Saperion Incorporated (“Saperion”). such
software is referred to as “Third Party Software”, title to which is retained by
Actuate and Saperion.     8.2.   THIRD PARTY SOFTWARE, PROGRAM ELEMENTS AND DATA
ARE PROVIDED “AS IS.” THI DOES NOT WARRANT, GUARANTEE OR MAKE ANY
REPRESENTATIONS REGARDING THE USE, OR RESULTS OF USE, OF THE THIRD PARTY
SOFTWARE, INCLUDING PROGRAM ELEMENTS AND/OR DATABASES IN THE THIRD PARTY
SOFTWARE, OR RELATED MATERIALS IN TERMS OF CORRECTNESS, ACCURACY, RELIABILITY,
CURRENTNESS OR OTHERWISE. THI ASSUMES NO RISK AS TO PERFORMANCE AND RESULTS OF
THE THIRD PARTY SOFTWARE.     8.3.   THI SHALL NOT BE LIABLE FOR ANY DIRECT,
INDIRECT, CONSEQUENTIAL OR INCIDENTAL DAMAGES (INCLUDING DAMAGES FOR LOSS OF
BUSINESS PROFITS, BUSINESS INTERRUPTION, LOSS OF BUSINESS INFORMATION AND THE
LIKE) ARISING OUT OF THE USE, MISUSE, OR INABILITY TO USE THE THIRD PARTY
SOFTWARE, PROGRAM ELEMENTS OR DATA SUPPLIED BY ACTUATE OR SAPERION EVEN IF THI
HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.     9.   SOFTWARE SUPPORT  
  9.1.   Support and Upgrades to the TIRS Software. Provided Licensee has paid
the License Fees set forth in the Cover Page during the Initial Term and any
subsequent Renewal Term, Licensee shall receive (i) reasonable telephone
technical consultation during THI’s normal business hours with THI’s technical
support staff on the use of the TIRS Software, and (ii) all upgrades and updates
to the TIRS Software that are generally made available to licensees of the TIRS
Software.

TIRS/AWAC License Agreement
Page 10 of 15

 



--------------------------------------------------------------------------------



 



      Licensee agrees to install new versions and releases of the TIRS Software.
Licensee further agrees and acknowledges that THI will maintain and support old
versions of TIRS for a period of one (1) year from the date that Licensee is
notified that a new version or release is available for installation. THI will
provide best effort in responding to Licensee requests.     9.2.   Training.
During the Initial Term and any Renewal Term of this Agreement, additional
training can be purchased from THI at THI’s then-prevailing rates for training.
For purposes of example, as of the Effective Date, THI’s rate for training is as
follows: $1500.00 per training day (6 hours) plus the addition of all travel
related expenses including airfare, meals, and lodging.     9.3.   Access to
Premises. Licensee shall grant to THI such access to Licensee’s equipment and
facilities, and to the TIRS Software installed on Licensee’s equipment, as may
be necessary or appropriate for THI to perform its obligations under this
Agreement.     9.4.   Licensee Requested Customizations. Licensee may request a
custom modification or addition to the TIRS Software exhibiting functionality
that is beyond the scope of the TIRS Software as of the date of such request
(“Customization”). THI, in its sole discretion, may agree to implement such
Customization on terms and conditions that are mutually acceptable to THI and
Licensee, and unless otherwise agreed between THI and Licensee, THI shall own
the Customization and may make it available to any other party as THI may
determine in its sole discretion.     9.5.   Development of TIRS Software. THI
agrees that Licensee may submit recommendations to the TIRS roadmap committee,
which is the decision-making body that determines the future enhancements and
releases of the TIRS Software.     10.   THI INDEMNIFICATION     10.1.   THI
shall indemnify, defend, and hold Licensee and its officers, directors harmless
from any action against Licensee to the extent that it is based on an allegation
that the TIRS software and Third Party Software licensed hereunder has infringed
an intellectual property right or trade secret, and pay those damages or costs
related to the settlement of such action or finally awarded against Licensee in
such action, including but not limited to attorneys’ fees, provided that
licensee (i) promptly notifies THI of any such action, (ii) gives THI full
authority, information and assistance to defend such claim and (iii) gives THI
sole control of the defense of such claim and all negotiations for the
compromise or settlement thereof.     10.2.   THI shall have no liability
hereunder with respect to any claim based upon (a) TIRS Software of the Third
Party Software that has been materially modified by anyone other than THI;
(b) use of other than the then-current release of the TIRS Software

TIRS/AWAC License Agreement
Page 11 of 15

 



--------------------------------------------------------------------------------



 



      or the Third Party Software, if infringement could have been avoided by
use of the then-current release and such current release has been made available
to Licensee; (c) use of the TIRS Software or the Third Party Software in
conjunction with Licensee data where use with such data gave rise to the
infringement claim; (d) use of any software in a manner inconsistent with its
documentation, and/or (e) use of any TIRS Software or Third Party Software which
use materially breaches this Agreement. In addition, THI shall have no indemnity
obligation for claims of infringement resulting from any combination, operation
or use of the TIRS Software or the Third Party Software, or any components
thereof, with any software or hardware not supplied by THI.     10.3.   If THI
determines that the TIRS Software or the Third Party Software is or is likely to
be the subject of a claim of infringement, THI shall have the right (a) to
replace Licensee’s copy of the TIRS Software or Third Party Software with
non-infringing software; (b) to modify such software so as to cause such
software to be free of infringement; (c) to procure, at cost to Licensee, the
right to continue to use such software; or (d) to terminate the license to use
the TIRS Software or Third Party Software and associated documentation, and
refund to Licensee the applicable Licensee Fee (pro-rated over the License
Term).     10.4.   Maximum Intellectual Property Indemnification. The maximum
indemnity of THI to the Licensee for any and all damages, liabilities, costs and
expenses (including reasonable attorney’s fees) covered by this Section 10, for
all claims made under this Section 10 in the aggregate, shall be limited to the
amount of licensee fees paid by Licensee to THI over the course of the twelve
(12) months preceding the notification of THI by Licensee of a claim for
indemnity under Section 10.1.     10.5.   THE PROVISIONS OF THIS SECTION 10
STATE THE EXCLUSIVE LIABILITY OF THI AND THE EXCLUSIVE REMEDY OF LICENSEE WITH
RESPECT TO ANY CLAIM OF INTELLECTUAL PROPERTY OR TRADE SECRET INFRINGEMENT BY
THE SOFTWARE OR ANY PART THEREOF, AND ARE IN LIEU OF ALL OTHER WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING THE IMPLIED WARRANTY OF NON-INFRINGEMENT, AND
INDEMNITIES WITH RESPECT THERETO.     11.   LIMITATION OF LIABILITY     11.1.  
Licensee’s sole remedies for THI’s liability regarding the performance of
training, consulting, software support, or other services, if any, provided in
conjunction with the software shall be limited to the re-performance of any
defective service provided by THI, or if re-performance is not available or
practical, then a pro-rata refund of the payments allocable to the defective
service.

TIRS/AWAC License Agreement
Page 12 of 15

 



--------------------------------------------------------------------------------



 



  11.2.   Except as expressly specified in this license agreement, neither THI
nor any third party from whom THI receives marketing or licensing rights (“Tech
Partner”) shall be liable for any loss or damage that may arise in connection
with Licensee’s use of the software. Licensee acknowledges that data conversion,
including data input to the TIRS Software product, is subject to human and
machine errors, omissions, delays and losses, including inadvertent loss of data
or damage to media that may give rise to loss or damage. THI shall not be liable
for any such errors, omissions, delays, or losses. Licensee is responsible for
adopting reasonable measures to limit the impact of such problems, including
backing up data, and adopting procedures to ensure the accuracy of input data;
examining and confirming results prior to use, and adopting procedures to
identify and correct errors and omissions, replace lost or damaged media, and
reconstruct data. Licensee is also responsible for complying with all local,
state, and federal laws pertaining to the use and disclosure of any data.    
11.3.   IN NO EVENT SHALL THI OR ITS TECH PARTNERS BE LIABLE FOR ANY INDIRECT,
SPECIAL, INCIDENTAL, OR CONSEQUENTIAL DAMAGES, EVEN IF THI HAS BEEN ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES, AND NOTWITHSTANDING ANY FAILURE OF ESSENTIAL
PURPOSE OF ANY LIMITED REMEDY OF ANY KIND, EXCEPT WITH RESPECT TO THE DEFENSE OF
INFRINGEMENT CLAIMS UNDER SECTION 10, ABOVE, IN NO EVENT SHALL LICENSEE BE
ENTITLED TO ANY MONETARY DAMAGES AGAINST THI OR ITS TECH PARTNERS IN EXCESS OF
THE LICENSE FEES PAID TO THI BY LICENSEE UNDER THIS AGREEMENT FOR THE YEAR IN
WHICH THE CAUSE AROSE.     12.   GENERAL     12.1.   No Waiver. The failure of
either party to exercise any right granted herein, or to require the performance
by the other party hereto of any provisions of this Agreement or the waiver by
either party of any breach of this Agreement, will not prevent a subsequent
exercise or enforcement of such provisions or be deemed a waiver of any
subsequent breach of the same or any other provisions of this Agreement.    
12.2.   Assignment. Licensee may not assign this Agreement or any license
granted hereunder whether by operation of law, change of control, or in any
other manner, without the prior written consent of THI.     12.3.   Benefit.
Subject to provisions hereof restricting assignment, this Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and assigns.     12.4.   Force Majeure. If the performance
of this Agreement or any obligation hereunder, except for the making of payments
hereunder, is prevented, restricted or interfered

TIRS/AWAC License Agreement
Page 13 of 15

 



--------------------------------------------------------------------------------



 



      with by reason of fire, flood, earthquake, explosion or other casualty or
accident, strikes or labor disputes affecting third-party vendors, inability to
procure or obtain delivery of parts, supplies or power, war or other violence,
any law, order, proclamation, regulation, ordinance, demand or requirements of
any governmental agency, electrical power surges or outages or any act or
condition whatsoever beyond the reasonable control of the affected party (“Force
Majeure Condition”), the party so affected shall be excused from delays in
performing or from its failure to perform hereunder, provided that such party
takes reasonable steps to avoid or remove such cause of nonperformance and will
resume performance hereunder with dispatch whenever such causes are removed.    
12.5.   Export. Licensee shall not export, re-export or transfer, whether
directly or indirectly, the TIRS Software or any system containing the TIRS
Software outside the United States of America without first complying with the
applicable export laws of the United States of America and the import laws of
the country in which the TIRS Software is to be used.     12.6.   Priority.
Inconsistencies between the various documents that comprise this Agreement shall
be resolved in the following order of precedence, lower numbered item
prevailing: (1) Cover Page(s), (2) Terms and Conditions, and (3) Exhibits and
Schedules (if any).     12.7.   Severability. If any provision of this Agreement
is determined by a court of competent jurisdiction to be or becomes
unenforceable or illegal, such provision shall be deemed eliminated and the
remainder of this Agreement shall remain in effect in accordance with its terms
as modified by such deletion.     12.8.   Modifications in Writing. Any
modification or amendment of any provision of this Agreement must be in writing
and bear the signature of the duly authorized representative of each party.    
12.9.   Venue. This Agreement is made and will be governed by and construed in
accordance with the laws of the State of New York, without giving effect to its
conflicts-of-laws provisions.     12.10.   Prevailing Party. In the event a
dispute arising under this Agreement results in litigation, the non-prevailing
party shall pay the court costs and reasonable attorneys’ fees of the prevailing
party.     12.11.   Press Release. Licensee agrees that THI, upon the execution
of this Agreement, may issue a press release, subject to Licensee’s reasonable
and prompt review, indicating that Licensee has chosen to use the TIRS Software.
    12.12.   Integration. This Agreement sets forth the entire agreement and
understandings between the parties hereto with respect to the subject matter
hereof. This Agreement

TIRS/AWAC License Agreement
Page 14 of 15

 



--------------------------------------------------------------------------------



 



      merges all previous discussions and negotiations between the parties and
supersedes and replaces any other agreement that may have existed between THI
and Licensee with respect to the subject matter hereof.     12.13.   Survival.
The provisions of Sections 3.5, 4.3, 4.4, 6, 7, 8, 11 and 12 shall survive the
termination of this Agreement.

The parties hereby acknowledge that they have read, understand, and accept this
Agreement and all Exhibits and Addenda hereto.

                              TRANSATLANTIC HOLDINGS, INC.       ALLIED WORLD
ASSURANCE COMPANY, LTD    
 
                            By:   /s/ George Di Martino       By:   /s/ Michael
Fullen                          
 
  Name:   George Di Martino           Name:   Michael Fullen    
 
  Title:   SVP& CIO           Title:   Implementation Manager    
 
  Date:   January 31, 2007           Date:   February 16, 2007    

TIRS/AWAC License Agreement
Page 15 of 15

 